


Exhibit 10.1 (an)

 

AMENDMENT NUMBER 9
TO THE
SAUER-DANFOSS EMPLOYEES’
SAVINGS PLAN
(As Amended and Restated Effective January 1, 1997)

 

By virtue and in exercise of the amending power reserved to Sauer-Danfoss (US)
Company (the “Company”) by Section 14.1 of Sauer-Danfoss Employees’ Savings Plan
as amended and restated effective January 1, 1997 (the “Plan”) and pursuant to
the authority delegated to the undersigned officer of the Company by the
Employee Benefits Committee of the Company, the Plan is hereby amended,
effective as of January 1, 2003, as follows:

 

1.                                       The Plan is amended by deleting the
last two sentences in Section 12.8(b) of the Plan, which begin “All
distribution” and “Any Plan provisions.”

 

2.                                       The Plan is amended by deleting Section
12.8(f) in its entirety and substituting the following 12.8(f) in its place:

 

“(f)                              If a Participant dies before distribution of
his interest has begun, distribution of his entire interest shall be completed
by December 31 of the calendar year containing the fifth anniversary of his
death. However, if a portion of the Participant’s interest is to be paid to a
Beneficiary designated by him, that portion may, if the other provisions of this
Plan so provide, be distributed over the life or life expectancy of the
Beneficiary. In that case, distribution must begin not later than December 31 of
the calendar year following the calendar year of the Participant’s death. If the
Beneficiary is the Participant’s surviving spouse, and other provisions of the
Plan so provide, distribution need not begin until December 31 of the calendar
year in which the Participant would have attained age 70l/2. If the surviving
Spouse dies before distribution to her begins, then for purposes of the
requirements of this and the preceding subsections (concerning the latest date a
distribution may begin and the longest period of time over which payments may be
made), the surviving spouse shall be treated as if she were the Participant.”

 

3.                                       The Plan is amended by adding the
following new Section I2.8(g):

 

“(g)                           Notwithstanding any provision of the Plan to the
contrary, with respect to distributions under the Plan for calendar years
beginning on or after January 1, 2003, the Plan will apply the minimum
distribution requirements of Section 401(a)(9) of the Code in accordance with
the final regulations under Section 401(a)(9) of the Code that were published in
the Federal Register on April 17, 2002 and in accordance with revenue rulings,
notices and other guidance published in the Internal Revenue Bulletin reflecting
Section 401(a)(9) of the Code. In addition, any distribution required under the
incidental death benefit rule of Section 401(a)(9)(G) of the Code shall be
treated as a distribution required under this paragraph.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf this
Amendment Number 9, this 18th day of December, 2003.

 

 

 

SAUER DANFOSS (US) COMPANY

 

 

 

 

 

By:

/s/ James T. Remus

 

 

 

James T. Remus

 

 

 

Director - Global Compensation and Benefits

 

 

--------------------------------------------------------------------------------
